Citation Nr: 1226379	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to an effective date earlier than October 22, 2009, for the award of a separate rating for radiculopathy of the right lower extremity.

5.  Entitlement to an effective date earlier than September 23 2009, for the award of an increased 10 percent rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records

The claim of entitlement to service connection for bilateral hearing loss and claims for higher rating for lumbar spine and radiculopathy disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  A private physician noted neurological impairment of the right lower extremity on October 30, 2008-within one year of the receipt of Veteran's claim for increase for lumbar spine disability.  

2.  A private physician indicated a diagnosis of degenerative disc disease on October 30, 2008-within one year of the receipt of Veteran's claim for increase for lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 30, 2008, but no earlier, for the award of a separate rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date of October 30, 2008, but no earlier, for the award of an increased 10 percent rating for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Regarding the Veteran's claims for earlier effective dates for the awards of increased and separate ratings for the Veteran's lumbar spine disability, the September 2009 Statement of the Case included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for claims for increase.  A November 2009 letter specifically provided notice regarding the assignment of effective dates.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claims for earlier effective dates.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  

II.  Analysis

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

A.  Radiculopathy of the Right Lower Extremity

Considering the facts of this case in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that October 30, 2008, but no earlier, is the correct effective date for the award of a separate 10 percent rating for right lower extremity radiculopathy.

The basic facts of this case are not in dispute.  On September 23, 2009, a report of general information reflects that the Veteran filed a claim for higher rating for his service-connected lumbar spine disability.  In October 2009, he filed a specific claim for service connection for service connection for right leg disability as secondary to his service-connected lumbar spine disability.  In a March 2010 rating decision, the RO awarded a separate 10 percent for radiculopathy of the right lower extremity as secondary to service-connect lumbar spine difficulty, effective the October 22, 2009 date of claim for service connection.  

In his notice of disagreement and during the Veteran's September 2011 Board hearing, he contended that he is entitled to an effective date for the award of this separate rating back to his discharge from service.  

The Board points out that the Veteran's radiculopathy disability is considered as part of his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (indicating that under the General Rating Formula for Diseases and Injuries of the Spine, any related neurological abnormality is to be considered and rated separately).  As such, the Board finds that the Veteran essentially filed a claim for this separately rated disability when he submitted his claim for increased rating for his lumbar spine disability in September 2009.  

Medical record from private physician Dr. N. reflect an impression of right leg paresthesias on October 30, 2008, confirming the presence of neurological impairment of the right lower extremity related to the Veteran's lumbar spine disability.  Given that this report is dated within one year prior to the Veteran's September 2009 claim for increase, the Board finds the effective date for the award of service connection for radiculopathy of the right lower extremity should be October 30, 2008, the date on which it was factually ascertainable an increase in disability had occurred.  There is no other evidence within one year of the receipt of claim reflecting diagnosis or treatment of a neurological disability of the right lower extremity.  Thus, no earlier rating is assignable on this basis.

The Board also notes that there is no document of record that could constitute and earlier claim for increased rating for lumbar spine disability or for service connection for right lower extremity disability upon which an earlier effective date could be granted.  In fact, there is no document of record following the October 1990 rating decision awarding service connection for lumbar spine disability until the September 2009 claim for increase. While the Veteran indicated that he wanted an effective date back to the date of discharge, he did not have any recollection of filing an earlier claim.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of October 30, 2008, but no earlier, for the award of a separate 10 percent rating for right lower extremity radiculopathy, are met.

B.  Degenerative Disc Disease of the Lumbar Spine

Considering the facts of this case in light of the above legal criteria, and resolving all reasonable doubt in the Veteran's favor, the Board also finds that October 30, 2008, but no earlier, is the correct effective date for the award of an increased 10 percent rating for degenerative disc disease of the lumbar spine.

As noted above, a September 23, 2009 report of general information reflects that the Veteran filed a claim for higher rating for his service-connected lumbar spine disability on that date.  In the March 2010 rating decision, the RO awarded a 10 percent rating for degenerative disc disease effective the September 23, 2009, date of claim.  

Again, private medical records from physician Dr. N. from October 30, 2008 reflect a diagnosis of degenerative disc disease, supportive of a 10 percent rating, and thus an increase in severity of the disability.  Given that this report is dated within one year prior to the Veteran's September 2009 claim for increase, the Board finds the effective date for the award of a 10 percent rating for degenerative disc disease of the lumbar spine is October 30, 2008, the date on which it was factually ascertainable an increase in disability had occurred.  There is no other evidence within one year of the receipt of claim reflecting diagnosis or treatment lumbar spine degenerative arthritis.  Thus, no earlier rating is assignable on this basis.

In addition, there is no document of record that could constitute and earlier claim for increased rating for lumbar spine, as there is no document of record following the October 1990 rating decision awarding service connection for lumbar spine disability until the September 2009 claim for increase.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an effective date of October 30, 2008, but no earlier, for the award of an increased 10 percent rating for degenerative disc disease of the lumbar spine are met.


ORDER

An effective date of October 30, 2008, but no earlier, for an award of a separate rating for radiculopathy of the right lower extremity is granted.

An effective date of October 30, 2008, but no earlier for the award of an increased 10 percent rating for degenerative disc disease of the lumbar spine is granted.






REMAND

Upon review of the Veteran's claims file, the Board finds that further RO action on the remaining claims on appeal is warranted.  

As regards the Veteran's claim for service connection for bilateral hearing loss, the Board notes that the medical opinion evidence addressing the etiology of the Veteran's bilateral hearing loss currently of record is inadequate.  

The Veteran's service treatment records reflect hearing difficulties in the left ear upon entrance into service.  On entrance examination in August 1981 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5
5
10
45
40

The Veteran underwent numerous audiological evaluations during service which consistently reflected left hearing loss disability.  In August 1985, left ear moderate high frequency hearing loss was indicated.  Strict use of hearing protection was advised.  

Following service, an August 2010 VA audiological examination clearly reflects that the Veteran suffers from bilateral hearing loss.  The examiner also noted that the Veteran had pre-existing left ear hearing loss.  The examiner noted that, after review of the veteran's service treatment records, interview, and audiometric testing, the Veteran's right ear hearing loss is less likely than not a result of noise exposure during service.  She also noted that pre-existing left ear hearing loss changed only 10 decibels at 3000 Hertz during service.  

This opinion, however, fails to address whether the Veteran's pre-existing left ear hearing loss was aggravated beyond the natural progression during service.  In addition, while the examiner indicated that right ear hearing loss was less likely than not due to in-service noise exposure, she did not provide any rationale for this conclusion.

In light of the above, the Board finds that current testing results, and medical opinion based on full review of the record and supported by stated rationale, are needed to resolve the claim for service connection on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.15; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the Veteran's claims for increased rating for his lumbar spine degenerative disc disease and increased initial rating for his radiculopathy of the right lower extremity, the Veteran expressly indicated during his September 2011 VA examination that these disabilities had worsened since the last VA examination.  

Under these circumstances, the Board finds that more contemporaneous examinations-with medical findings responsive to the applicable criteria for rating each disability under consideration-are needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo VA audiological, neurological and orthopedic examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in the denial of his claims for service connection and for higher rating.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo audiological examination, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

Audiometric testing and Maryland CNC speech discrimination testing should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Based on the testing results, with respect to each ear, the examiner should clearly indicate whether the Veteran has hearing loss to an extent recognized as a disability for VA purposes. 

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) had its onset in, or is otherwise medically related to service. 

In addressing the etiology of current hearing loss, the examiner should specifically address whether it is at least as likely as not that the left ear hearing deficit noted at service entrance was aggravated beyond the natural progression in, or as a result of, service, resulting in the current disability. 

In rendering each requested opinion, the physician consider and discuss in- and post-service treatment records, including the report of the Veteran's pre-induction examination, as well as the Veteran's assertions with respect to noise exposure during service, and the onset of his hearing loss. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached. 

3.  The RO/AMC should also arrange for the Veteran to undergo VA orthopedic and neurologic examination of the lumbar spine and a right lower extremity by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine degenerative disc disease, to particularly include right lower extremity radiculopathy.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.

The physician should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, considering all neurological and orthopedic findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome(IVDS)-specifically, comment as to the existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

4.  If the Veteran fails to report to the scheduled examination, the RO/AMC must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should then readjudicate the remaining claims  If any claim remains denied, the RO/AMC should issue and appropriate supplemental statement of the case and should afford the Veteran the opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


